SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO 1-5491 Commission File Number ROWAN COMPANIES, INC. (Exact name of registrant as specified in its charter) Delaware 75-0759420 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2800 Post Oak Boulevard, Suite 5450Houston, Texas 77056-6189 (Address of principal executive offices) (Zip Code) (713) 621-7800 Registrant's telephone number, including area code Inapplicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer RAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R The number of shares of common stock, $0.125 par value, outstanding at July 31, 2010, was 114,632,793. Table of Contents ROWAN COMPANIES, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets – June 30, 2010, and December 31, 2009 1 Condensed Consolidated Statements of Income – Three and six months ended June 30, 2010 and 2009 3 Condensed Consolidated Statements of Cash Flows – Six months ended June 30, 2010 and 2009 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 PART II OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6. Exhibits 29 SIGNATURES 30 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements ROWAN COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) June 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Receivables, net - trade and other (Note 10) Inventories, net - at cost: Raw materials and supplies Work-in-progress Finished goods Prepaid expenses and other current assets Deferred tax assets - net Total current assets PROPERTY, PLANT AND EQUIPMENT - at cost: Drilling equipment Manufacturing plant and equipment Construction in progress Other property and equipment Property, plant and equipment - gross Less accumulated depreciation and amortization Property,plantand equipment - net Other assets TOTAL ASSETS $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 1 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (In thousands, except share amounts) (Unaudited) June 30, December 31, LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ $ Accounts payable - trade Deferred revenues Billings in excess of costs and estimated profits on uncompleted contracts Accrued compensation and related employee costs Accrued income taxes Accrued interest Other current liabilities Total current liabilities Long-term debt - less current maturities Other liabilities Deferred income taxes - net Commitments and contingent liabilities (Notes 7 and 8) - - STOCKHOLDERS' EQUITY: Preferred stock, $1.00 par value, 5,000,000 shares authorized, issuable in series: Series A Junior Preferred Stock, 1,500,000 shares authorized, none issued - - Common stock, $0.125 par value, 150,000,000 shares authorized; 114,518,371 shares and 113,885,661 shares issued at June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Retained earnings Cost of 142,066 and 52,342 treasury shares, respectively ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 2 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, REVENUES: Drilling services (Note 10) $ Manufacturing sales and services Total revenues COSTS AND EXPENSES: Drilling services (excluding items below) Manufacturing sales and services (excluding items below) Depreciation and amortization Selling, general and administrative Loss (gain) on disposals ofproperty and equipment 34 60 ) ) Material charge - manufacturing inventories (Note 10) - - - Total costs and expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest expense ) Interest capitalized Interest income Other - net ) Total other income (expense) - net ) ) INCOME BEFORE INCOME TAXES Provision for income taxes NET INCOME $ PER SHARE AMOUNTS: Net income - basic $ Net income - diluted $ See Notes to Unaudited Condensed Consolidated Financial Statements. 3 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, CASH PROVIDED BY OPERATIONS: Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization Deferred income taxes Stock-based compensation expense Provision for pension and postretirement benefits Contributions to pension plans ) ) Postretirement benefit claims paid ) ) Gain on disposals of property, plant and equipment ) ) Changes in current assets and liabilities: Receivables - trade and other ) Inventories Prepaid expenses and other current assets ) Accounts payable ) ) Accrued income taxes ) ) Deferred revenues ) Billings in excess of costs and estimated profits on uncompleted contracts ) ) Other current liabilities ) ) Net changes in other noncurrent assets and liabilities ) ) Net cash provided by operations CASH USED IN INVESTING ACTIVITIES: Capital expenditures ) ) Proceeds from disposals of property, plant and equipment Net cash used in investing activities ) ) CASH USED IN FINANCING ACTIVITIES: Repayments of borrowings ) ) Proceeds from stock option and convertible debenture plans and other Net cash used in financing activities ) ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 4 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 – General The condensed consolidated financial statements of Rowan Companies, Inc. (“Rowan” or the “Company”) included in this Form 10-Q have been prepared without audit in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and the rules and regulations of the Securities and Exchange Commission.Certain information and notes have been condensed or omitted as permitted by those rules and regulations.The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. Rowan believes the accompanying unaudited condensed consolidated financial statements contain all adjustments, which are of a normal recurring nature unless otherwise noted, necessary for a fair statement of the results for the interim periods presented.Rowan’s results of operations and cash flows for the interim periods are not necessarily indicative of results to be expected for the full year.(See discussion under “Material Charge” in Note 10.) Note 2 – Segment Information Rowan has three principal operating segments – Drilling Services, Drilling Products and Systems, and Mining, Forestry and Steel Products.The largest of these is the Drilling Services segment, which provides onshore and offshore oil and gas contract drilling services on a daily-rate basis.The Drilling Products and Systems segment manufactures equipment and parts for the drilling industry featuring jack-up rigs, rig kits and related components and parts, mud pumps, drawworks, top drives, rotary tables, other rig equipment, variable-speed motors, drives and other electrical components.The Mining, Forestry and Steel Products segment manufactures large-wheeled mining and timber equipment and related parts, and carbon and alloy steel plate.The Drilling Products and Systems and Mining, Forestry and Steel Products segments operate under the Company’s wholly owned subsidiary, LeTourneau Technologies, Inc (“LeTourneau”). The following table presents certain financial information by operating segment for the three and six months ended June 30, 2010 and 2009 (in millions): Three Months Six Months Ended June 30, Ended June 30, Revenues: Drilling Services (Note 10) $ Manufacturing: Drilling Products and Systems Mining, Forestry and Steel Products Total manufacturing Eliminations ) Total revenues from external customers $ Income (loss) from operations: Drilling Services $ Manufacturing: Drilling Products and Systems (Note 10) - ) Mining, Forestry and Steel Products Total manufacturing ) Eliminations ) Total income from operations $ 5 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Note 3 – Earnings Per Share A reconciliation of basic and diluted shares for the three and six months ended June 30, 2010 and 2009 follows (in thousands): Three Months Ended Six Months Ended June 30, June 30, Average common shares outstanding - basic Add: Dilutive shares issuable under stock-based compensation plans 46 53 Average shares for diluted calculations There were no adjustments to net income required for purposes of computing diluted earnings per share. The following table sets forth the share effects of securities excluded from the diluted calculations for the three and six months ended June 30, 2010 and 2009, because they were antidilutive.Options and other potentially dilutive securities are antidilutive when the exercise or conversion price exceeds the average market price of the Company’s common stock during the period (in thousands): Three Months Ended Six Months Ended June 30, June 30, Employee and director stock options Stock appreciation rights Shares issuable upon conversion of debentures - 35 - 35 Total potentially dilutive shares Note 4 – Pension and Other Postretirement Benefits Rowan sponsors defined benefit pension plans covering substantially all of its employees, and provides health care and life insurance benefits upon retirement for certain employees. Net periodic pension cost recognized for the three and six months ended June 30, 2010 and 2009 included the following components (in thousands): Three Months Ended Six Months Ended June 30, June 30, Service cost $ Interest cost Expected return on plan assets ) Recognized actuarial loss Amortization of prior service cost ) Total net pension cost $ 6 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Other postretirement benefit cost recognized for the three and six months ended June 30, 2010 and 2009 included the following components (in thousands): Three Months Ended Six Months Ended June 30, June 30, Service cost $ Interest cost Recognized actuarial loss 98 Amortization of transition obligation Amortization of prior service cost ) Total other postretirement benefit cost $ During the six months ended June 30, 2010, Rowan contributed $43.8 million to its pension and other postretirement benefit plans and expects to make additional contributions to such plans totaling approximately $16.9 million during the remainder of 2010. Note 5 – Cash and Cash Equivalents Certain of Rowan’s debt securities are government-guaranteed through the Title XI program of the U.S. Department of Transportation’s Maritime Administration (“MARAD”).At the Company’s request, MARAD waived certain windstorm insurance coverage requirements under the loan agreements, for which the Company agreed to maintain a minimum cash balance, which is currently $25 million.Rowan remains subject to restrictions on the use of certain insurance proceeds should the Company experience future windstorm losses.Each of these security provisions will be released by MARAD should Rowan be able to obtain windstorm coverage that satisfies the original terms of its debt agreements. Note 6 – Construction Contracts in Process The following table summarizes the status of long-term manufacturing contracts in process.Payments, revenues and costs are cumulative from inception of the contract through the date indicated.Payments include those received for contracts in progress or not yet begun and completed contracts with outstanding collections (in thousands): June 30, December 31, Total contract value of long-term contracts in process or not yet begun $ $ Payments received Revenues recognized Costs recognized Payments received in excess of revenues recognized Billings in excess of costs and estimated profits on uncompleted contracts (included in current liabilities) $ $ Costs and estimated profits in excess of billings on uncompleted contracts (included in prepaid expenses and other current assets) $ $ 7 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) During the three months ended June 30, 2010, Rowan recognized approximately $25.2 million of manufacturing revenues and $17.4 million of manufacturing costs related to long-term construction contracts on the percentage-of-completion basis, as compared to $24.5 million of revenues and $19.3 million of costs for the comparable period of 2009. During the six months ended June 30, 2010, Rowan recognized approximately $43.7 million of manufacturing revenues and $29.3 million of manufacturing costs on the percentage-of-completion basis, as compared to $50.6 million of revenues and $35.5 million of costs for the comparable period of 2009. Note 7 – Commitments The following table presents the status of all of the Company’s rigs under construction as of June 30, 2010, and includes the estimated amounts necessary to complete construction of the rigs to be acquired in the transaction to purchase Skeie Drilling & Production ASA (see Note 11 – Subsequent Events).Amounts include capitalized interest (in millions): Total estimated project costs Total costs incurred through June 30, 2010 Projected costs for the remainder of 2010 Projected costs in 2011 Projected costs in 2012 Joe Douglas (240C) $ $ $
